Exhibit 10.1

 

FIRST AMENDMENT

 

THIS FIRST AMENDMENT (this “Agreement”) is dated as of October 20, 2016 and is
entered into by and among THE EMPIRE DISTRICT ELECTRIC COMPANY, a Kansas
corporation (the “Borrower”), the Lenders party hereto, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent for the Lenders (“Administrative
Agent”), and is made with reference to that certain Credit Agreement dated as of
October 20, 2014 by and among the Borrower, the Lenders party thereto, and the
Administrative Agent (as amended prior to the date hereof, the “Credit
Agreement”).  Capitalized terms used herein without definition shall have the
same meanings herein as set forth in the Credit Agreement after giving effect to
this Agreement.

 

RECITALS

 

WHEREAS, on February 9, 2016, the Borrower, Liberty Utilities (Central) Co., a
Delaware corporation (“Parent”), and Liberty Sub Corp., a Kansas corporation and
a wholly-owned subsidiary of the Parent (“Merger Sub”), entered into an
Agreement and Plan of Merger (the “Merger Agreement”).  The Merger Agreement
provides for the merger of Merger Sub with and into the Borrower on the terms
and subject to the conditions set forth in the Merger Agreement (the “Merger”),
with the Borrower continuing as the surviving corporation and a wholly-owned,
direct subsidiary of Parent and a wholly-owned, indirect subsidiary of Algonquin
Power & Utilities Corp., a Canadian corporation.

 

WHEREAS, the Borrower has requested an amendment to the Credit Agreement to
provide that the Merger will not constitute a Change of Control under the Credit
Agreement.

 

WHEREAS, the parties hereto have agreed to amend the Credit Agreement as
provided herein.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION I.     AMENDMENTS TO CREDIT AGREEMENT

 

A.     Section 1.1.  The following definitions in Section 1.1 of the Credit
Agreement are hereby amended to read as follows:

 

“Base Rate” means the highest of (i) the per annum interest rate publicly
announced from time to time by Wells Fargo to be its prime rate (which may not
necessarily be its lowest or best lending rate), as adjusted to conform to
changes as of the opening of business on the date of any such change in such
prime rate, (ii) the Federal Funds Rate plus 0.5% per annum, as adjusted to
conform to changes as of the opening of business on the date of any such change
in the Federal Funds Rate, and (iii) the LIBOR Rate for an Interest Period of
one month plus 1.0%, as adjusted to conform to changes as of the opening of
business on the date of any such change of such LIBOR Rate.  Notwithstanding the
foregoing, if the Base Rate shall be less than zero, such rate shall be deemed
to be zero for the purposes of this Agreement.

 

--------------------------------------------------------------------------------


 

“Change of Control” means an event or series of events by which:

 

(i)                                     prior to the consummation of the Merger
or, if the Merger is not consummated on or prior to the “End Date” (as defined
in the Merger Agreement on February 9, 2016), at any time:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and I3d-5 under the Securities Exchange Act of 1934), directly or
indirectly, of 331/3% or more of the equity securities of the Borrower entitled
to vote for members of the board of directors of the Borrower on a fully-diluted
basis; or

 

(b)                                 the passage of thirty days from the date
upon which any Person or two or more Persons acting in concert shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
becoming “beneficial owners” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934) of the power to exercise, directly or
indirectly, the equity securities of the Borrower entitled to vote for members
of the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis representing 331/3% or more of the combined voting power of
such securities.

 

(ii)                                  if the Merger is consummated on or prior
to the “End Date” (as defined in the Merger Agreement on February 9, 2016), on
or after the consummation of the Merger:

 

(a)                                 Algonquin ceases to “beneficially own” (as
defined in Rules 13d-3 and I3d-5 under the Securities Exchange Act of 1934),
directly or indirectly, more than 50% of the equity securities of the Borrower
entitled to vote for members of the board of directors of the Borrower on a
fully-diluted basis; or

 

(b)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and I3d-5 under the Securities Exchange Act of 1934), directly or
indirectly, of 50% or more of the equity securities of Algonquin entitled to
vote for members of the board of directors of the Algonquin on a fully-diluted
basis.

 

Notwithstanding anything to the contrary in the foregoing, the consummation of
the Merger on or prior to the “End Date” (as defined in the Merger Agreement on
February 9, 2016) shall not constitute a Change of Control.

 

“Federal Funds Rate means, for any period, a fluctuating per annum interest rate
(rounded upwards, if necessary, to the nearest 1/100th of one percentage point)
equal for each day during such period to the weighted average

 

--------------------------------------------------------------------------------


 

of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the immediately preceding Business Day)
by the Federal Reserve Bank of New York, or if such rate is not so published for
any day that is a Business Day, the average of the quotations for such day on
such transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent. 
Notwithstanding the foregoing, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.

 

“LIBOR Rate” means:

 

(i) with respect to each LIBOR Loan comprising part of the same Borrowing for
any Interest Period, an interest rate per annum obtained by dividing (A) (y) the
London Interbank Offered Rate (or a comparable or successor rate which is
approved by the Administrative Agent) appearing on Reuters Screen LIBOR01
Page (or other commercially available source providing quotations of such rate
as selected by the Administrative Agent from time to time) for deposits
denominated in Dollars (rounded upward, if necessary, to the nearest 1/16th of
one percentage point) (“LIBOR”) or (z) if no such rate is available, the rate of
interest determined by the Administrative Agent to be the rate or the arithmetic
mean of rates at which deposits in Dollars in immediately available funds are
offered to first-tier banks in the London interbank Eurodollar market (rounded
upward, if necessary, to the nearest 1/16th of one percentage point), in each
case under (y) and (z) above at approximately 11:00 a.m., London time, two
Business Days prior to the first day of such Interest Period for a period
substantially equal to such Interest Period, by (B) the amount equal to 1.00
minus the Reserve Requirement (expressed as a decimal) for such Interest Period;
and

 

(ii) for any interest rate calculation with respect to a Base Rate Loan, LIBOR
for an Interest Period equal to one month on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day
(rounded upward, if necessary, to the nearest 1/16th of one percentage point).

 

Notwithstanding the foregoing, if the LIBOR Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

 

B.     Section 1.1.  The following new definitions are added to Section 1.1 of
the Credit Agreement in the appropriate alphabetical order:

 

“Algonquin” means Algonquin Power & Utilities Corp., a Canadian corporation.

 

“Merger” means the merger of Merger Sub with and into the Borrower on the terms
and subject to the conditions set forth in the Merger Agreement, with

 

--------------------------------------------------------------------------------


 

the Borrower continuing as the surviving corporation and a wholly-owned, direct
Subsidiary of Parent and a wholly-owned indirect Subsidiary of Algonquin.

 

“Merger Agreement” means the Agreement and Plan of Merger entered into as of
February 9, 2016 among the Borrower, Parent and Merger Sub, as may be amended or
modified from time to time.

 

“Merger Sub” means Liberty Sub Corp., a Kansas corporation, and a wholly-owned
subsidiary of Algonquin.

 

“Parent” means Liberty Utilities (Central) Co., a Delaware corporation.

 

SECTION II.     CONDITIONS TO EFFECTIVENESS

 

The amendments set forth in Section I of this Agreement shall become effective
as of the date hereof only upon the satisfaction of all of the following
conditions precedent:

 

(a)     Execution. The Administrative Agent shall have received (i) a
counterpart signature page of this Agreement duly executed by the Borrower and
(ii) a counterpart signature page of this Agreement duly executed by such
Lenders necessary to constitute the Required Lenders.

 

(b)     Other Expenses. To the extent invoiced in reasonable detail, all
reasonable legal fees and out-of-pocket expenses of the Administrative Agent in
connection with this Agreement incurred on or prior to the date hereof shall
have been reimbursed or paid by the Borrower.

 

(c)     Necessary Consents. The Borrower shall have obtained all material
consents necessary in connection with the entering into of this Agreement.

 

SECTION III.     REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders to enter into this Agreement and to amend the
Credit Agreement in the manner provided herein, the Borrower represents and
warrants to each Lender as follows:

 

A.     Existence.  The Borrower is organized, validly existing and in good
standing under the laws of the jurisdiction of its organization.

 

B.     Power; Execution; Enforceable Obligations.

 

(a)     The Borrower has full corporate power and authority to make, deliver and
perform its obligations under this Agreement, the Credit Agreement (as amended
by this Agreement, the “Amended Agreement”) and the other Loan Documents and to
obtain extensions of credit under the Amended Agreement.  The Borrower has taken
all necessary organizational action to authorize the execution, delivery and
performance of this Agreement, the Amended Agreement and the other Loan
Documents and to authorize the extensions of credit on the terms and conditions
of the Amended Agreement.

 

--------------------------------------------------------------------------------


 

(b)     This Agreement has been duly executed and delivered on behalf of the
Borrower.

 

(c)     Each of this Agreement, the Amended Agreement and each other Loan
Document constitutes a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, as enforceability
may be limited by bankruptcy, insolvency, or similar laws affecting creditors’
rights generally and general principles of equity.

 

C.     No Conflict.  The execution and delivery by the Borrower of this
Agreement and the performance by the Borrower of the Amended Agreement and the
other Loan Documents do not and will not (i) violate any Requirement of Law or
any judgment, injunction, order or decree binding upon the Borrower or any
provision of the charter, articles of incorporation or by-laws of the Borrower,
(ii) any material covenant, indenture or agreement of or affecting the Borrower
or any of its properties (including the Merger Agreement), where any such
conflict, violation, breach or default referred to in clause (i) or (ii) of this
Section V.C., individually or in the aggregate could reasonably be expected to
have a Material Adverse Effect, or (iii) except as permitted under the Amended
Agreement, result in the creation or imposition of any lien, security interest
or other encumbrance on any property of the Borrower.

 

D.     Governmental Consents.  No action, consent or approval of, registration
or filing with or any other action by any Governmental Authority is or will be
required in connection with the execution and delivery by the Borrower of this
Agreement and the performance by the Borrower of the Amended Agreement and the
other Loan Documents, except for such actions, consents and approvals the
failure to obtain or make which could not reasonably be expected to result in a
Material Adverse Effect or which have been obtained and are in full force and
effect.

 

E.     Incorporation of Representations and Warranties from Credit Agreement.
Each of the representations and warranties contained in Article IV of the Credit
Agreement (other than Section 4.4) and in the other Loan Documents are true and
correct in all material respects (or, with respect to representations already
qualified by concepts of materiality, in all respects) on and as of the date
hereof, both immediately before and after giving effect to the amendments
provided hereby (except (i) to the extent any such representation or warranty is
expressly stated to have been made as of a specific date, in which case such
representation or warranty shall be true and correct in all material respects
(or, with respect to representations already qualified by concepts of
materiality, in all respects) as of such date to the extent that such
representation and warranty relates solely to an earlier date, and (ii) the
representations and warranties contained in subsections (a) and (b) of
Section 4.3 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 5.4 of the Credit Agreement).

 

F.     Absence of Default.  No Event of Default has occurred and is continuing
or would result from this Agreement.

 

G.     Merger Agreement.  There have been no amendments, modifications,
supplements, waivers or consents to the Merger Agreement (including all
schedules and exhibits thereto) since February 9, 2016 that are materially
adverse to the interests of the Lenders.

 

--------------------------------------------------------------------------------


 

SECTION IV.     MISCELLANEOUS

 

A.     Reference to and Effect on the Credit Agreement and the Other Loan
Documents.

 

(i)     On and after the date hereof, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement as amended by this Agreement.

 

(ii)     Except as specifically amended by this Agreement, the Credit Agreement
and the other Loan Documents shall remain in full force and effect and are
hereby ratified and confirmed.

 

(iii)     The execution, delivery and performance of this Agreement shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Loan Documents.

 

B.     Headings.  Section and Subsection headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.

 

C.     Applicable Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THEREOF.

 

D.     Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.  Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or other electronic imaging means (e.g. “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

[Remainder of this page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWER:

THE EMPIRE DISTRICT ELECTRIC COMPANY

 

 

 

 

 

By:

/s/ Laurie A. Delano

 

 

Name:

Laurie Delano

 

 

Title:

Vice President — Finance and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Issuing Bank and as a Lender

 

 

 

 

 

By:

/s/ Mark Godfriaux

 

 

Name:

Mark Godfriaux

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

UMB Bank, n.a., as a Lender

 

 

 

 

 

By:

/s/ Robert P. Elbert

 

 

Name:

Robert P. Elbert

 

 

Title:

Senior Vice President

 

 

 

 

 

U.S. Bank National Association, as a Lender

 

 

 

 

 

By:

/s/ Michael T. Sagges

 

 

Name:

Michael T. Sagges

 

 

Title:

Vice President

 

 

 

 

 

The Royal Bank of Canada, as a Lender

 

 

 

 

 

By:

/s/ Rahul Shah

 

 

Name:

Rahul Shah

 

 

Title:

Authorized Signatory

 

 

 

 

 

Bank of America, N.A., as a Lender

 

 

 

 

 

By:

/s/ Andrew L. Massaro

 

 

Name:

Andrew L. Massaro

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------